In a negligence action to recover damages for personal injuries, plaintiff appeals from so much of an order of the Supreme Court, Kings County, dated December 10, 1969, as, on reconsideration, adhered to the previous determination denying his application for a general preference in trial. Order reversed, with $10 costs and disbursements, and application granted. Under the facts disclosed in this record, we are of the opinion that it was an improvident exercise of discretion to deny the application. Christ, P. J., Hopkins, Kleinfeld and Brennan, JJ., concur; Benjamin, J., dissents and votes to affirm the order insofar as appealed from.